Citation Nr: 0307269	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  02-02 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the right knee, status post total knee 
replacement.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel
INTRODUCTION

The veteran served on active duty from July 6, 1967, to 
August 25, 1967. 

The current appeal arose from a July 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  The RO denied entitlement to service 
connection for arthritis of the right knee, status post total 
knee replacement.

The veteran provided oral testimony before a Veterans Law 
Judge at a hearing in Washington, DC, in August 2002, a 
transcript of which has been associated with the claims file.  
That Veterans Law Judge is no longer employed with the Board, 
and in March 2003, the veteran was offered the opportunity to 
have another hearing.  Later that month, he indicated that he 
did not want another hearing.  Accordingly, no further 
development with regard to a hearing is necessary.

In a July 2000 rating decision, the RO denied service 
connection for arthritis of the right knee on the basis that 
the claim was not well grounded.  Although the RO indicated 
in a March 2001 letter that the claim would be reviewed again 
under the Veterans Claims Assistance Act of 2000 (VCAA), the 
veteran did not file a notice of disagreement with regard to 
the July 2000 rating decision.  Since the July 2000 rating 
decision was not final prior to the enactment of the VCAA, 
his claim is not a claim to readjudicate pursuant to the 
VCAA.  See VCAA, Pub. L. No. 106-475, § 7, 114 Stat. 2096, 
2099-2100 (2000); VAOPGCPREC 03-01).  Therefore, the July 
2000 rating decision became final.  38 U.S.C.A. §§ 5104, 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002).

The Board does not have jurisdiction to consider a claim that 
has been previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must find that new and material evidence has been 
presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  See also Winters v. West, 12 Vet. App. 203 (1999).  



Thus, although the RO in the July 2001 rating decision 
indicated that the claim had been reopened and reviewed the 
claim on a de novo basis, the issue is as stated on the title 
page.

The Board has duly considered the provisions of the VCAA and 
is now undertaking development on the issue of entitlement to 
service connection for arthritis of the right knee, status 
post total knee replacement, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002); 38 C.F.R. 
§ 19.9(a)(2) (2002).  

When it is completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903.  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing the issue 
of entitlement to service connection for arthritis of the 
right knee, status post total knee replacement.

As there remains additional development of the service 
connection claim, discussion of the Board's duties to notify 
and assist in light of the VCAA is premature at this time.  

Additionally, the Board need not discuss the limited 
application of the VCAA in new and material evidence claims, 
given the favorable disposition of the issue as decided 
herein.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
arthritis of the right knee when it issued a rating decision 
in July 2000, and the veteran did not file an appeal on that 
issue.

2.  The evidence added to the record since the July 2000 
rating decision bears directly and substantially upon the 
specific matter under consideration; is not cumulative or 
redundant; and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for arthritis of the 
right knee, status post total knee replacement.


CONCLUSION OF LAW

Evidence received since the July 2000 rating decision wherein 
the RO denied entitlement to service connection for arthritis 
of the right knee is new and material, and the veteran's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5104, 
5107, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a), 20.302, 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence that was of record prior to the unappealed July 
2000 rating decision wherein the RO denied the claim of 
entitlement to service connection for arthritis of the right 
knee is reported in pertinent part below.

Service medical records reflect that the veteran sprained a 
knee in August 1967.

VA medical records reflect that the veteran was hospitalized 
from June to July 1970, during which time he underwent a 
right medial meniscectomy and a shaving of the right femoral 
condyle.  The veteran reported that he had had intermittent 
pain in the right knee since an injury four years ago during 
active service.  The discharge diagnoses included 
chondromalacia of the patella and a torn medial meniscus of 
the right knee.

VA X-rays taken in July 1994 revealed severe degenerative 
changes in the right knee.

In April 1999, the veteran was hospitalized at a VA medical 
center and underwent a total knee replacement.  The discharge 
diagnoses included degenerative arthritis.

The evidence submitted subsequent to the July 2000 rating 
decision is reported in pertinent part below.

The veteran testified at the August 2002 hearing that he used 
crutches for up to two weeks after discharge from active 
service because of his right knee and reported his early 
post-service symptomatology.  

The veteran submitted statements from associates and 
relatives who indicated that when he came home from active 
service, he was using crutches.


Criteria
Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 C.F.R. § 3.160(d) 
(2002).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (2002).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 2002).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  See 38 C.F.R. § 3.104(a) (2002).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (hereafter "CAFC") noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Id. at 
1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Hickson v. West, 
12 Vet. App. 247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett, 83 F.3d at 1383.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a) (2002).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-46 (Fed. Cir. 2000) 
(upholding the first two prongs of the Colvin new and 
materiality test, while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.  The Board notes that 38 C.F.R. § 3.156 was 
recently amended, and that the standard for finding new and 
material evidence has changed as a result.  See 38 C.F.R. § 
3.156(a) (2002).  However, this change in the law is not 
applicable in this case because the veteran's claim was not 
filed on or after August 29, 2001, the effective date of the 
amendment.  See 66 Fed. Reg. 45,620, 45,629 (August 29, 
2001).


Service Connection

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred.  38 U.S.C.A. § 
1110 (West 2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson, 12 Vet. App. at 253.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.


Analysis

The veteran's testimony at the August 2002 hearing and 
statements submitted at that hearing are new and material 
evidence.  This evidence pertains to early post-service 
symptomatology.

This additional evidence bears directly and substantially 
upon the specific matter under consideration; is not 
cumulative or redundant; and, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156 (2002).  

Therefore, the claim of entitlement to service connection for 
arthritis of the right knee, status post total knee 
replacement, is reopened.  


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of service connection for arthritis of the 
right knee, status post total knee replacement, the appeal is 
granted to this extent.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

